DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This action is in response to the remarks filed on 01/29/2021.
The amendments filed on 01/29/2021 have been entered. Accordingly claims 1-22 remain pending.
The previous rejections of the claims under 35 U.S.C 112(a) and (b) have been withdrawn in light of applicant's amendments and/or remarks. However, applicant’s amendments introduce new issues of indefiniteness that are specified in detail below.
The previous interpretation under 35 U.S.C. 112(f) has been withdrawn in light of Applicant’s amendments to claim 14 removing the means plus function language.

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims over the Gateau reference have been considered but are moot because the arguments do not apply to any new references or any combination of the new references being used in the current rejection. 
Applicant's arguments regarding the Zheng reference have been fully considered but they are moot. Applicant argues, see Remarks pg. 8 re-produced below, that Zheng fails to teach or suggest comparing measurements of the ultrasound beam traversing the 3D tissue replica and 

    PNG
    media_image1.png
    214
    632
    media_image1.png
    Greyscale




Examiner first notes that Zheng discloses the following in paragraph [0130]:
[0130] “During ultrasound transmission in accordance with the ultrasound transmitting sequence obtained in the step S404, there is possibly position displacement and shape change of the focus point, in order to solve this problem, sound field focus position and shape after the ultrasound passes through the skull can be acquired by using an imaging sequence (a special imaging sequence) of a magnetic resonance imaging system, the ultrasound transmitting sequence can be adjusted according to the actually measured sound field focus position and shape in combination with the head 3D digital model, to change position and shape of an ultrasound focusing point to satisfy the requirement of ultrasound deep brain stimulation. The imaging sequence may be an imaging sequence in which tissue displacement produced by an ultrasonic sound field is observed, or an imaging sequence in which temperature change produced by the ultrasonic sound field is observed.”

	Therefore Zheng does discloses adjusting the estimated parameter value. Zheng merely fails to disclose (d) compare the measurements in step (b) against (i) acoustic signal measurements using a human skull or (ii) beam aberrations predicted using a physical model; and (e) based on the comparison, update the estimated parameter value for improving ultrasound beam shaping.
	However, newly found prior art Konofagou teaches in paragraph [0073]-[0074]:
	[0073]-[0074] “certain acoustic properties, e.g., the attenuation and sound velocity in the skull and brain, can be determined 170 from in vitro or in vivo measurements. Using a series of transient pulses, the time of flight and attenuation can be experimentally measured 170 and compared with the 

	Therefore, Konofagou teaches (d) compare the measurements in step (b) against (i) acoustic signal measurements using a human skull or (ii) beam aberrations predicted using a physical model; and (e) based on the comparison, update the estimated parameter value for improving ultrasound beam shaping. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, each instance of the limitation “the target region” in lines 6 and 8 should be changed to –the target anatomic region—in order to have proper antecedent basis.
Regarding claim 6, the limitation “memory” should be changed to –a memory--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a physical model” which renders the claim indefinite. It is unclear whether this is the same or different physical model previously recite in claim 1, from which claim 9 depends. For the present purposes of examination, the limitations have been interpreted as being the same. Examiner notes that the limitation “physical model” is also recited in claims 10-12. If applicant intends the physical model recited in claim 9 to be separate from that recited in claim 1, then further clarification is required regarding the physical model of dependent claims 10-12.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0291044, October 12, 2017, applicant submitted prior art via the IDS, hereinafter “Zheng”) in view of Konofagou et al. (US 2013/0131495, May 23, 2013, hereinafter “Konofagou”).
(“An ultrasound deep brain stimulation method and system” abstract; Fig. 6 and corresponding description) comprising: 
an ultrasound transducer comprising a plurality of transducer elements (ultrasound transducer array 607, Fig. 6 and corresponding description); 
a three-dimensional (3D) printed tissue replica representing tissue intervening between the ultrasound transducer and a target anatomic region (“inputting the head 3D digital model to a 3D printer to obtain a model of the skull” [0119]; [0122], [0144], Fig. 6 and corresponding description); and 
a controller (host control computer 604, Fig. 6 and corresponding description) configured to: 
(a) transmit a first ultrasound beam (“S503: the ultrasound transducer array receives ultrasound wave emitted from a sound source placed at a position that needs to be focused” [0122]); 
(b) measure the first ultrasound beam traversing the 3D tissue replica (“the ultrasound transducer array or a hydrophone is placed as a sound source at a position that needs to be focused, the ultrasound wave sent out by the sound source is received by the ultrasound transducer array when it is propagated to the position where the ultrasound transducer array is located, and a series of voltage signals are obtained after piezoelectric conversion of the ultrasound wave” [0123]); 
(c) based at least in part on the measured first ultrasound beam, estimate a parameter value associated with at least one of the transducer elements (“S504: performing time reversal to the voltage signal to generate a time reversal signal as the ultrasound transmitting sequence” [0124]-[0125]).
	Zheng fails to disclose the first ultrasound beam being transmitted to and measured at the target region. Instead, Zheng discloses a reversed configuration in which the first ultrasound beam is transmitted from the target region and measured at the ultrasound transducer as shown above, i.e. the sensor and transducer are reversed. 
	However, Konofagou teaches, in the same field of endeavor, transmitting an ultrasound beam to a target region (“a series of 30 transient pulses (4 cycles) were averaged and recorded at the acoustic focus, first in water and then in the presence of a skull.” [0080], Fig. 4 and corresponding description) and measuring the ultrasound beam arriving at the target region (“in vitro measurements were conducted as part of the determination 170 of the acoustic properties, e.g., of a human and primate skull. The measurements were conducted with a 0.2 mm needle hydrophone” [0077]-[0083], Fig. 4 and corresponding description) in order to determine and correct for phase aberrations (e.g. see abstract, [0042]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with the first ultrasound beam being transmitted to and measured at the target region as taught by Konofagou since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Zheng also fails to disclose (d) compare the measurements in step (b) against (i) acoustic signal measurements using a human skull or (ii) beam aberrations predicted using a physical model; and (e) based on the comparison, update the estimated parameter value for improving 
However, Konofagou further teaches, in the same field of endeavor, comparing measurement made by a simulation against acoustic signal measurements using a human skull and based on the comparison, updating an estimated parameter value for improving ultrasound beam shaping (“certain acoustic properties, e.g., the attenuation and sound velocity in the skull and brain, can be determined 170 from in vitro or in vivo measurements. Using a series of transient pulses, the time of flight and attenuation can be experimentally measured 170 and compared with the simulation determination 170 of the same transducer, positioning and excitation pulse parameters. Values of skull attenuation .alpha..sub.skull and maximum sound velocity c.sub.max can be modified in equations 3-4 from their initial values to provide a best match between simulation and experimental determinations 170.” [0073]-[0074]; also see “Skulls, e.g., human and primate skulls, were soaked into degassed water for several hours prior to all measurements.” [0077]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with (d) compare the measurements in step (b) against (i) acoustic signal measurements using a human skull or (ii) beam aberrations predicted using a physical model; and (e) based on the comparison, update the estimated parameter value for improving ultrasound beam shaping as taught by Konofagou in order to improve the accuracy of the estimated parameter value (e.g. [0083] of Konofagou).
Regarding claim 2, Zheng further discloses comprising a detector device for measuring the first ultrasound waves at the target region (“the ultrasound transducer array or a hydrophone is placed as a sound source at a position that needs to be focused [target region]” [0123]). Examiner notes that Konofagou also teaches a detector device for measuring the first ultrasound waves at the target region (hydrophone [0079]).
Regarding claim 3, Zheng further discloses wherein the estimated parameter value comprises at least one of a frequency, an amplitude, a time delay or a phase shift of the first ultrasound beam (“adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity” [0143]).
Regarding claim 4, Zheng further discloses an imaging device for acquiring images of the intervening tissue, wherein the 3D tissue replica is generated based at least in part on the acquired images (“the medically imaging a head of an animal or a human being, to generate image data, comprises: performing a 3D magnetic resonance imaging scan and a 3D CT imaging scan to the head of an animal or a human being, to generate image data.” [0034]; [0041]-[0047]).
Regarding claim 5, Zheng further discloses a 3D printer for generating the 3D tissue replica (“a 3D printer to obtain a model of the skull” [0048]).
Regarding claim 6, Zheng further discloses memory for storing the estimated parameter value associated with at least one said transducer element (host control computer 604, Fig. 6 and corresponding description contains a memory; also see [0090], [0160]).
Regarding claim 7, Zheng further discloses wherein the controller is further configured to retrieve the stored parameter value and cause at least one said transducer element to generate a second ultrasound beam based at least in part on the stored parameter value (“controlling the ultrasound transducer array to transmit ultrasound waves in accordance with the first ultrasound transmitting sequence, to implement ultrasound deep brain stimulation to the brain nucleus to be stimulated” [0017]).
(“In one embodiment, the ultrasound deep brain stimulation method further comprises: placing the virtual sound source in a focus region which does not need stimulation, to obtain a second time reversal signal; performing phase reverse to the second time reversal signal to generate a reverse signal; combining the reverse signal with the first time reversal signal, as a second ultrasound transmitting sequence; controlling the ultrasound transducer array to transmit ultrasound waves in accordance with the second ultrasound transmitting sequence, to implement ultrasound deep brain stimulation to the brain nucleus to be stimulated.” [0027]-[0031]).
	Zheng fails to explicitly disclose the controller being further configured to sequentially cause at least some of the transducer elements to transmit ultrasound beams to the target region; and sequentially measure the transmitted ultrasound beams traversing the 3D tissue replica and arriving at the target region.
	However, Konofagou further teaches, in the same field of endeavor, sequentially causing at least some of the transducer elements to transmit ultrasound beams to the target region; and sequentially measuring the transmitted ultrasound beams traversing intervening tissue and arriving at the target region (“Using a series of transient pulses, the time of flight and attenuation can be experimentally measured 170” [0073]; Fig. 5a and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with the controller 
Regarding claim 9, Zheng further discloses wherein the controller is further configured to adjust the estimated parameter value using a physical model (“creating a head 3D digital model according to the image data; creating a 3D digital model of an ultrasound transducer array according to structure, density and acoustic parameters information of the ultrasound transducer array; generating a first ultrasound transmitting sequence according to the head 3D digital model, the 3D digital model of the ultrasound transducer array, structure, density and acoustic parameters of the skull and brain tissues, and structure, density and acoustic parameters of the ultrasound transducer array” abstract).
Regarding claim 10, Zheng further discloses wherein the controller is further configured to use the physical model to predict a beam path from said at least one of the transducer elements to the target region (“placing virtual sound sources at one or more positions that need to be focused, and simulating propagating behavior [beam path prediction] of ultrasound wave emitted from the virtual sound sources in the head 3D digital model” [0020]) based at least in part on a geometry of said at least one of the transducer elements and its location and orientation relative to the target region (“an ultrasound time reversal simulation software can be installed in the host control computer, then the 3D digital model of the ultrasound transducer array, the structure, density and acoustic parameters of the skull and brain tissues, the structure, density and acoustic parameters of the ultrasound transducer array, that are obtained in the steps S102 and S103, can be inputted to the ultrasound time reversal simulation software.” [0090]; also see [0018], [0020]-[0021]).
Regarding claim 11, Zheng further discloses wherein the controller is further configured to: use the physical model to predict the parameter value associated with said at least one of the transducer elements based at least in part on tissue characteristics of the intervening tissue along the beam path (“density and acoustic parameters of the skull and brain tissues” abstract); and adjust the estimated parameter value based at least in part on the prediction (“the ultrasound transmitting sequence can be adjusted according to the actually measured sound field focus position and shape in combination with the head 3D digital model, to change position and shape of an ultrasound focusing point to satisfy the requirement of ultrasound deep brain stimulation” [0130]).
Regarding claim 12, Zheng further discloses wherein the controller is further configured to: use the physical model to predict the parameter value associate with said at least one of the transducer elements based at least in part on a material property of the 3D tissue replica (“density and acoustic parameters of the skull and brain tissues” abstract; “to duplicate the skull in accordance with the same size and structure using a 3D printing material having acoustic properties similar to that of the skull, to thereby obtain a skull model.” [0120]); and adjust the estimated parameter value based at least in part on the prediction (“the ultrasound transmitting sequence can be adjusted according to the actually measured sound field focus position and shape in combination with the head 3D digital model, to change position and shape of an ultrasound focusing point to satisfy the requirement of ultrasound deep brain stimulation” [0130]).
(“placing the virtual sound source in a focus region which does not need stimulation” [0028]); measure the second ultrasound beam arriving at the target region after penetrating through the intervening tissue (“to obtain a second time reversal signal” [0028]); based at least in part on the measured second ultrasound beam, estimate a second parameter value associated with at least one said transducer element (“performing phase reverse to the second time reversal signal to generate a reverse signal” [0029]); and adjust the estimated parameter value based at least in part on the estimated second parameter value (“combining the reverse signal with the first time reversal signal, as a second ultrasound transmitting sequence” [0030]).
Regarding claim 14, Zheng further discloses wherein at least some of the transducer elements are activated to generate an ultrasound focus at the target region (“the ultrasound transmitting/receiving control system receives the ultrasound deep brain stimulation instruction, controls the ultrasound transducer array according to the ultrasound deep brain stimulation instruction to transmit ultrasound wave to the brain nucleus to be stimulated in accordance with the ultrasound transmitting sequence to implement ultrasound deep brain stimulation” [0062]; also see “sound field focus position and shape” [0032]), the system further comprising a magnetic resonance imaging apparatus for monitoring treatment effects of the target region resulting from the ultrasound focus (“the MRI control system controls the MRI system to monitor actual position and shape of an ultrasound focusing point in real time” [0063]; also see [0104]).
(“The imaging sequence may be an imaging sequence in which tissue displacement produced by an ultrasonic sound field is observed, or an imaging sequence in which temperature change produced by the ultrasonic sound field is observed.” [0104]).
Regarding claim 16, Zheng further discloses wherein the controller is further configured to adjust the estimated parameter value based at least in part on the monitored treatment effects (“After the step S105, an ultrasound deep brain stimulation result (stimulation effect) can be acquired using a functional magnetic resonance imaging technology, the stimulation effect is observed and analyzed, and a fine tuning is performed to the ultrasound focusing position.” [0105]).
Regarding claim 17, Zheng further discloses wherein the controller is further configured to adjust a second parameter value associated with at least one said transducer element based at least in part on the monitored treatment effects (“After the step S105, an ultrasound deep brain stimulation result (stimulation effect) can be acquired using a functional magnetic resonance imaging technology, the stimulation effect is observed and analyzed, and a fine tuning is performed to the ultrasound focusing position.” [0105]), the second parameter value being different from the estimated parameter value (“adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity” [0063]).
Regarding claim 18, Zheng further discloses wherein the second parameter value comprising at least one of a frequency, a location or an orientation (“adjust the ultrasound transmitting sequence according to frequency, pulse duration, pulse length, pulse repetition frequency and intensity” [0063]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Konofagou as applied to claim 1 above and further in view of Vignon et al. “Mapping Skull Attenuation for Optimal Probe Placement in Transcranial Ultrasound Applications” IEEE International Ultrasonics Symposium Proceedings (2009), 2336-2339 (hereinafter “Vignon”).
Regarding claim 19, Zheng modified by Konofagou discloses the limitations of claim 1 as stated above. Zheng further discloses wherein the 3D tissue replica and the ultrasound transducer have a spatial configuration (“the water tank is used for housing the skull model and the ultrasound transducer array” [0066]) but fails to disclose the controller being further configured to determine, based at least in part on the measured first ultrasound beam, an optimal spatial configuration of the 3D tissue replica and the ultrasound transducer. 
However, Vignon teaches, in the same field of endeavor, determining based at least in part on the measured first ultrasound beam, an optimal spatial configuration of the 3D tissue replica and the ultrasound transducer (“Mapping Skull Attenuation for Optimal Probe Placement in Transcranial Ultrasound Applications” title, also see entire document).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with the controller being further configured to determine, based at least in part on the measured first ultrasound beam, an optimal spatial configuration of the 3D tissue replica and the ultrasound transducer as taught by Vignon in order to improve efficiency of ultrasound therapy by finding most 
Regarding claim 20, Zheng modified by Konofagou and Vignon discloses the limitations of claim 19 as stated above. Vignon further teaches wherein the spatial configuration comprises at least one of a relative orientation or location of the 3D tissue replica with respect to the ultrasound transducer (“The probe is then translated in 2D by small steps of 2 mm over 9×9 overlapping probe positions, mapping a final area of 18×18 mm2.” right column, 1st full paragraph on pg. 2337). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zheng with wherein the spatial configuration comprises at least one of a relative orientation or location of the 3D tissue replica with respect to the ultrasound transducer as taught by Vignon in order to improve efficiency of ultrasound therapy by finding most acoustically transparent location (e.g. see introduction on pg. 2336 and discussion on pg. 2338 of Vignon).
Regarding claim 21, Zheng modified by Konofagou and Vignon discloses the limitations of claim 19 as stated above, specifically regarding based at least in part on the measured ultrasound beams, determine the optimal spatial configuration. Zheng further discloses wherein the controller is configured to repeat steps (a)-(c) (“second time reversal signal” [0028]-[0031]). Zheng fails to disclose wherein the controller is further configured to vary the spatial configuration of the 3D tissue replica and the transducer.
However, Vignon further teaches vary the spatial configuration of the 3D tissue replica and the ultrasound transducer (“The probe is then translated in 2D by small steps of 2 mm over 9×9 overlapping probe positions, mapping a final area of 18×18 mm2.” right column, 1st full paragraph on pg. 2337). Therefore before the effective filing date of the claimed 
Regarding claim 22, Zheng modified by Konofagou and Vignon discloses the limitations of claim 19 as stated above (specifically regarding the optimal spatial configuration) and Zheng further discloses using a physical model in addition to the measured first ultrasound beam (“a head 3D digital model” abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793